Exhibit 10.7

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

SIXTH AMENDMENT

 

Manufacturing and Supply Agreement between W. R. Grace & Co. – Conn. and
ChromaDex, Inc.

 

This Sixth Amendment to the Manufacturing and Supply Agreement (the “Sixth
Amendment”) is made and effective as of September 17, 2020 (the “Sixth Amendment
Effective Date”) by and between W. R. Grace & Co. – Conn. (“GRACE”) and
ChromaDex, Inc. (“ChromaDex”).

 

RECITALS

 

WHEREAS, GRACE and ChromaDex entered into a certain Manufacturing and Supply
Agreement effective January 1, 2016 (the “Agreement”), a First Amendment to the
Agreement effective February 27, 2017, a Second Amendment to the Agreement
effective January 1, 2018, a Third Amendment to the Agreement effective January
1, 2019, a Fourth Amendment to the Agreement effective April 15, 2019, and a
Fifth Amendment to the Agreement effective January 1, 2020 (collectively, the
“Amendments”), whereby GRACE agreed to sell to ChromaDex and ChromaDex agreed to
purchase from GRACE […***…] defined in the specifications contained in Exhibit A
of the Quality Agreement between the Parties (the “Product”) pursuant to the
terms and conditions set forth therein;

 

WHEREAS, Grace and ChromaDex desire and wish to further amend the Agreement as
set forth herein, with the understanding that all other provisions of the
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment shall remain unchanged.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the mutual obligations
contained herein, the Parties hereto agree as follows:

 

I.

Term

 

Section 3(a) of the Agreement is deleted in its entirety, and replaced with the
following:

 

 

 

“(a) Term. The initial term of this Agreement shall commence upon the Effective
Date, and shall continue until December 31, 2021 (the “Initial Term”). The
Parties may elect to renew the Initial Term upon their mutual approval, such
approval not to be unreasonably withheld, delayed or conditioned, each such
renewal being a “Renewal Term”. The Initial Term and any Renewal Terms are
collectively the “Term”.”

 

 

II

Purchase Obligations

 

The following language shall be added at the end of the first paragraph of
Section 4:

 

 

 

“Notwithstanding any other terms of the Agreement or the Amendments thereto to
the contrary, ChromaDex shall purchase […***…] of Product from GRACE for the
period commencing January 1, 2021 through December 31, 2021, collectively (the
“Minimum Purchase Obligation”). GRACE shall make commercially reasonable efforts
to have the capacity to manufacture (or have manufactured) and supply ChromaDex
with […***…] of Product during the period January 1, 2021 – December 31, 2021.
For avoidance of doubt, ChromaDex’s obligations with respect to its rolling and
binding forecasts are not altered by any Minimum Purchase Obligations.”

 

  1  

 

III.

Purchase Price

 

Notwithstanding any terms of the Agreement or the Amendments thereto to the
contrary, the Purchase Price of the Product for the period commencing January 1,
2021 through December 31, 2021 shall be […***…] per […***…] of Product
purchased.

 

 

IV. 

Renewal

 

ChromaDex and GRACE shall negotiate a further renewal of the Agreement
diligently and without delay commencing upon execution of this Sixth Amendment.

 

Except as amended hereby, all of the other terms and conditions of the Agreement
and all other Amendments shall remain and continue in full force and effect and
apply hereto. Capitalized terms not otherwise defined herein shall have the
meaning given to them in the Agreement. This Sixth Amendment shall become
effective as of the Sixth Amendment Effective Date.

 

IN WITNESS THEREOF, the authorized representatives of the Parties have executed
this Sixth Amendment to the Manufacturing and Supply Agreement effective as of
the Sixth Amendment Effective Date.

 

W.R. Grace & Co.– Conn.

ChromaDex, Inc.

 

 

 

 

 

 

Signature:

/s/ Sandra Wisniewski

 

Signature:

/s/ Robert Fried

 

Name:

Sandra Wisniewski

 

Name:

Robert Fried

 

Title:

President, Materials Technologies

 

Title:

CEO

 

Date:

Sept 24, 2020

 

Date:

Sept 24, 2020

 

 

  2

 